DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
Claims 2-9 recite the limitation “The system of 1”. It is suggested to amend to --The system of claim 1-- in order to avoid confusion.  
Appropriate correction is required.
Claims 10-17 recite the limitation “The system of 10”. It is suggested to amend to --The system of claim 10-- in order to avoid confusion.  
Appropriate correction is required.
Claim 18 recite the limitation “A for a variable rate”. It is suggested to amend to --A variable rate-- in order to fix what appears to be a typographical issue.  
Appropriate correction is required.
Claims 19 and 20 recite the limitation “The system of 18”. It is suggested to amend to --The system of claim 18-- in order to avoid confusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the metering assembly" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 2019/0364718) in view of Henry (US 2015/0319917).
	Regarding claim 1, Garner discloses metering system, comprising: the seed meter cartridge 44 (see fig. 4 and paragraph 90); the seed meter cartridge having a housing 52 (see fig. 4 and paragraph 90); the seed meter cartridge 44 having a meter wheel 54, 288 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90 and 114); the meter wheel 54, 288 having a plurality of pockets 220, 298 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90, 110 and 114); wherein the plurality of pockets 220, 298 of the meter wheel are configured to receive flowable material therein (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 110 and 114); the seed meter cartridge 44 having a motor 72 operatively connected to the meter wheel (see paragraphs 90, 93, ; wherein the motor 72 is configured to control rotation of the meter wheel (see paragraph 90)l; the seed meter cartridge 44 having an input port (see paragraph 122); the seed meter cartridge 44 having an output port (see paragraph 122); a brush 292 (see paragraph 115); the brush 292 positioned within the housing of the seed meter cartridge 44; wherein the brush 292 is configured and arranged to help guide the flowable material into the plurality of pockets 298 of the meter wheel as the meter wheel rotates (see fig. 17); wherein rotation of the meter wheel by the motor is configured to transport the flowable material from the input port to the output port (see paragraphs 90, 115 and 122). 
Garner discloses all the elements of the claimed invention except the teaching of the motor being a variable speed electric motor.
Henry teaches a metering system having a motor for controlling rotation of a meter wheel, wherein the motor is a variable speed electric motor, for controlling the rate of seed dispensed (see paragraph 25).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the motor being a variable speed electric motor, as taught by Henry, in order to provide a means for controlling the rate of seed dispensed, ensuring a consistent planting rate. 
With further respect to claim 1 it is noted that Garner further discloses a distribution manifold (ground system 38; see paragraph 133); the distribution manifold having an input (see paragraph 133); the distribution manifold having a plurality of row outputs (see paragraph 133); Garner further discloses a control system 40; the control system configured to control operation of the seed meter cartridge and the distribution manifold (see paragraph 88); wherein the seed meter cartridge is configured to provide flowable material to the distribution manifold 38 (see paragraphs 133 and 88); wherein the distribution manifold 38 is configured to distribute flowable material to the plurality of row outputs for deposition into a field (see paragraph 133). Garner discloses all the elements of the claimed invention except the teaching of the control system is configured to control opening and closing of the plurality of row outputs of the distribution manifold. However, Henry teaches a distribution manifold 30 (see paragraph 23), wherein the control system is configured to control opening and closing of the plurality of row outputs of the distribution manifold (control rate of product; see paragraph 23); wherein the control system is configured to adjust the rate of output of the seed meter cartridge in association with opening or closing the plurality of row outputs (see paragraph 25). Accordingly, it would have been obvious to one of ordinary skill in the art to provide the control system being configured to control opening and closing of the plurality of row outputs of the distribution manifold, as taught by Henry, in order to provide a means for more accurately controlling the material delivery system. 
Regarding claim 2, Henry discloses wherein: each of the plurality of row outputs of the distribution manifold has a gate 58 that is configured to open and close (see fig. 6); and each of the plurality of row outputs of the distribution manifold has an actuator 60 configured to open and close the gate (see fig. 6 and paragraph 25).
Regarding claim 3, Henry discloses wherein: each of the plurality of row outputs of the distribution manifold has a gate 58 that is configured to open and close(see fig. 6); and each of the plurality of row outputs of the distribution manifold has an actuator 60 configured to open and close the gate 58 (see fig. 6 and paragraph 25), the control system is configured to control a rate at which flowable material is dispersed by the seed meter cartridge and transported to the input of the distribution manifold by adjusting the speed of the variable speed electric motor of the seed meter cartridge (see paragraph 25); the control system is configured to adjust the rate at which seeds are dispersed by the seed meter cartridge, using the variable speed electric motor, to inhibit changes in the rate at which flowable material is provided through one of the plurality of row outputs having an open gate 58 when the gate 58 of another one of the plurality of row outputs is opened or closed (see paragraph 25).
Regarding claim 4, Henry discloses wherein: each of the plurality of row outputs of the distribution manifold has a gate 58 that is configured to open and close (see fig. 6 and paragraph 23); and each of the plurality of row outputs of the distribution manifold has an actuator configured to control a gate that is configured to open and close (see fig. 6 and paragraphs 23 and 25) the control system is configured to control a rate at which flowable material is dispersed by the seed meter cartridge to the intake of the distribution manifold by adjusting the speed of the variable speed electric motor of the seed meter cartridge (see fig. 6 and paragraphs 23 and 25); the control system is configured to adjust the rate at which seeds are dispersed by the at seed meter cartridge, using the variable speed electric motor, to maintain a constant rate at which flowable material is provided through one of the plurality of row outputs having an open gate when the gate of another one of the plurality of row outputs is opened or closed (see fig. 6 and paragraphs 23 and 25).
Regarding claim 5 and 6, Henry discloses wherein: each of the plurality of row outputs of the distribution manifold 30 has a gate 58 that is configured to open and close (see fig. 6 and paragraphs 23 and 25); each of the plurality of row outputs of the distribution manifold has an actuator configured to open and close the gate (see fig. 6 and paragraphs 23 and 25). The combination of Garner and Henry discloses all the elements of the claimed invention but is silent to the teaching of the actuator being an electric or pneumatic solenoid. It would have been an obvious matter of design choice to provide the device of the combination of Garner and Henry to include an electric or pneumatic solenoid, since applicant has not disclosed that having an electric or pneumatic solenoid solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of an electric or pneumatic solenoid this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Regarding claim 7, as best understood in view of the 112 rejection, Henry teaches an insertion assembly 16 fluidly connected to the distribution manifold 30 (See fig. 6).
Regarding claim 8, Garner discloses wherein the seed meter cartridge 44 having a meter wheel 54, 288 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90 and 114); the meter wheel 54, 288 having a plurality of pockets 220, 298 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90, 110 and 114); wherein the plurality of pockets 220, 298 of the meter wheel are configured to receive flowable material therein (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 110 and 114); the seed meter cartridge 44 having a motor 72 operatively connected to the meter wheel (see paragraphs 90, 93, ; wherein the motor 72 is configured to control rotation of the meter wheel (see paragraph 90)l; the seed meter cartridge 44 having an input port (see paragraph 122); the seed meter cartridge 44 having an output port (see paragraph 122); a brush 292 (see paragraph 115); the brush 292 positioned within the housing of the seed meter cartridge 44; wherein the brush 292 is configured and arranged to help guide the flowable material into the plurality of pockets 298 of the meter wheel as the meter wheel rotates (see fig. 17); wherein rotation of the meter wheel by the motor is configured to transport the flowable material from the input port to the output port (see paragraphs 90, 115 and 122).
Regarding claim 9, Garner discloses wherein the seed meter cartridge having a housing 52 (see fig. 4 and paragraph 90); the seed meter cartridge 44 having a meter wheel 54, 288 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90 and 114); the meter wheel 54, 288 having a plurality of pockets 220, 298 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90, 110 and 114); wherein the plurality of pockets 220, 298 of the meter wheel are configured to receive flowable material therein (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 110 and 114); the seed meter cartridge 44 having a motor 72 operatively connected to the meter wheel (see paragraphs 90, 93, ; wherein the motor 72 is configured to control rotation of the meter wheel (see paragraph 90)l; the seed meter cartridge 44 having an input port (see paragraph 122); the seed meter cartridge 44 having an output port (see paragraph 122); the seed meter cartridge has a brush 292 (see paragraph 115); the brush 292 positioned within the housing of the seed meter cartridge 44; wherein the brush 292 is configured and arranged to help guide the flowable material into the plurality of pockets 298 of the meter wheel as the meter wheel rotates (see fig. 17).
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 2019/0364718) in view of Kordick (US 2017/0273235).
	Regarding claim 18, Garner discloses metering system, comprising: the seed meter cartridge 44 (see fig. 4 and paragraph 90); the seed meter cartridge having a housing 52 (see fig. 4 and paragraph 90); the seed meter cartridge 44 having a meter wheel 54, 288 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90 and 114); the meter wheel 54, 288 having a plurality of pockets 220, 298 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90, 110 and 114); wherein the plurality of pockets 220, 298 of the meter wheel are configured to receive flowable material therein (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 110 and 114); the seed meter cartridge 44 having a motor 72 operatively connected to the meter wheel (see paragraphs 90, 93, ; wherein the motor 72 is configured to control rotation of the meter wheel (see paragraph 90)l; the seed meter cartridge 44 having an input port (see paragraph 122); the seed meter cartridge 44 having an output port (see paragraph 122); a brush 292 (see paragraph 115); the brush 292 positioned within the housing of the seed meter cartridge 44; wherein the brush 292 is configured and arranged to help guide the flowable material into the plurality of pockets 298 of the meter wheel as the meter wheel rotates (see fig. 17); wherein rotation of the meter wheel by the motor is configured to transport the flowable material from the input port to the output port (see paragraphs 90, 115 and 122). 
Garner discloses all the elements of the claimed invention except the teaching of the motor being a variable speed electric motor.
Kordick teaches a metering system having a motor for controlling rotation of a meter wheel, wherein the motor is a variable speed electric motor, for controlling the rate of seed dispensed (see paragraphs 20-26).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the motor being a variable speed electric motor, as taught by Kordick, in order to provide a means for controlling the rate of seed dispensed, ensuring a consistent planting rate. 
Regarding claim 19, Garner discloses wherein the brush 292 is positioned between the input port 62 and the output port 82 (see fig. 17 and paragraphs 90, 115, and 122). 
	Regarding claim 20, Garner discloses wherein the brush 292 extending along an inner surface of the housing between the input port 62 and the output port 82 (see fig. 17 and paragraphs 90, 115, and 122).
	Regarding claim 10, Garner discloses a manifold (via units 45) the manifold having a plurality of inlets (via inlet of each cartridge 45; see paragraph 87); the manifold having a plurality of outlets (via outlets of each cartridge 45; see paragraph 87); a plurality of seed meter cartridges (cartridges 45; see paragraph 87); each of the seed meter cartridges having a housing (each cartridge 45 having a housing 52; see paragraphs 87 and 90); each the seed meter cartridges 45 having a meter wheel 54, 288 (paragraph 87); each the seed meter cartridges having a variable speed electric motor operatively connected to the meter wheel (taught by Kordick, as disclosed above).
	With respect the limitation of the manifold having a plurality of sockets, it is noted that Garner is silent to the teaching of a plurality of sockets. However, Kordick teaches wherein the manifold 10 having a plurality of sockets (between plates 18; see paragraph 64 and fig. 3) for support (i.e. supporting the motor). Accordingly, it would have been obvious to one of ordinary skill in the art to provide Garner with a plurality of sockets, as taught by Kordick, in order to provide a support means (i.e. supporting the motor).
	Regarding claim 11, Garner and Kordick discloses wherein the plurality of seed meter cartridges are configured to be connected in pairs (see Garner paragraph 87; and Kordick figs. 1A-3).
Regarding claim 12, Garner discloses wherein each of the plurality of sockets (between plates 18; see paragraph 64 and fig. 3)  is configured to receive a connected pair of seed meter cartridges therein (see figs. 1A-3). 
Regarding claim 13, the combination of Garner and Kordick discloses wherein the plurality of seed meter cartridges are configured to be connected in pairs (see Garner paragraph 87; and Kordick figs. 1A-3); wherein in each of the seed meter cartridges, the meter wheel is operably connected to the variable speed electric motor by a meter gear positioned on a side of the housing (see Garner paragraph 87; and Kordick figs. 1A-3); wherein in each of the pairs, a first seed meter cartridge of the pair has the meter gear positioned on a right side of the housing; wherein in each of the pairs, a second seed meter cartridge of the pair has the meter gear positioned on a left side of the housing (see Garner paragraph 87; and Kordick figs. 1A-3).
Regarding claim 14, Garner and Kordick discloses wherein the plurality of seed meter cartridges are configured to be connected in pairs (see Garner paragraph 87; and Kordick figs. 1A-3).
	Regarding claim 15, Garner is silent to the teaching of a slidable gate assembly. However, Kordick teaches a slidable gate assembly 13 wherein the manifold is operably connected to a hopper by a slidable gate assembly (see paragraph 66); wherein the manifold is configured to receive flowable material from the hopper through the slidable gate assembly 13 when the slidable gate assembly is open (see paragraph 66); and wherein the slidable gate assembly is configured to prevent the manifold from receiving the flowable material when the slidable gate assembly is closed (see paragraph 66). Accordingly, it would have been obvious to one of ordinary skill in the art to provide Garner with a slidable gate assembly, as taught by Kordick, in order to provide means for controlling flow into the seed meter cartridges.
	Regarding claim 16, Kordick discloses wherein the manifold has an open front end configured to permit the plurality of seed meter cartridges to be individually inserted into and removed from the plurality of sockets through the open front end of the operably (Kordick figs. 1A-3).
	Regarding claim 17, Garner discloses wherein the seed meter cartridge having a housing 52 (see fig. 4 and paragraph 90); the seed meter cartridge 44 having a meter wheel 54, 288 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90 and 114); the meter wheel 54, 288 having a plurality of pockets 220, 298 (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 90, 110 and 114); wherein the plurality of pockets 220, 298 of the meter wheel are configured to receive flowable material therein (see figs. 4, 5A, 5B, 16 and 17, and paragraphs 110 and 114); the seed meter cartridge 44 having a motor 72 operatively connected to the meter wheel (see paragraphs 90, 93, ; wherein the motor 72 is configured to control rotation of the meter wheel (see paragraph 90)l; the seed meter cartridge 44 having an input port (see paragraph 122); the seed meter cartridge 44 having an output port (see paragraph 122); the seed meter cartridge has a brush 292 (see paragraph 115); the brush 292 positioned within the housing of the seed meter cartridge 44; wherein the brush 292 is configured and arranged to help guide the flowable material into the plurality of pockets 298 of the meter wheel as the meter wheel rotates (see fig. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                             


/Vishal Pancholi/Primary Examiner, Art Unit 3754